PER CURIAM.
Carlton Simmons was charged by Bill of Indictment for the manslaughter killing of James Ralph Williams in violation of La. R.S. 14:31, and after trial by jury was convicted and sentenced to nineteen (19) years imprisonment in the state penitentiary. On this appeal, he has urged one bill of exceptions taken to the trial court’s denial of his Motion for a Mistrial filed after case was submitted to the jury.
The grounds upon which the defendant based his bill of exceptions was on the fact that, though previously unnoticed either by counsel or the trial judge, defendant was tried under an indictment numbered 3361— 72, whereas counsel had been appointed to represent the defendant under a bill of information numbered 1896-72.
We are in accord with the trial judge’s explanation that:
“ * * * apparently there was a Bill of Information filed charging the defendant with the offense for which he was tried. He was also indicted by the Grand Jury of the parish for the same offense. Even though (defense counsel) may have been appointed by the Court to represent the defendant in connection with the charge made by the Bill of Information — that is, under that number (1896-72) — it appears to the Court there is no question but (that counsel was) appointed to represent this defendant in connection with the offense of manslaughter, with which the State charged him as having occurred on January 22, 1972, in the death of James Ralph Williams. Of course, that is the charge which has been tried, and the mere fact that the State elected to try him under the Bill of Indictment rather than the Bill of Information, I don’t see that that makes any difference.”
The record shows counsel for defendant was present in court at every critical stage of the prosecution.
There is no merit to this bill.
For the reasons assigned, the conviction and sentence are affirmed.